Action by Augusta Johnson, a tenant in defendant’s three-family house, to recover damages for personal injuries sustained when she tripped on a nail which protruded from the floor, and by her husband to recover for expenses and loss of services. The complaint alleged fraud and deceit on the part of the defendant in that she represented that the premises had been repaired and were in a safe and livable condition. Appeal by defendant from a judgment in favor of plaintiffs. Judgment of the City Court of Yonkers reversed on the law, with costs, and judgment directed for the defendant dismissing the complaint, with costs. In our opinion, the alleged defect, if existing at the time of the false representations, was as apparent to the plaintiff wife as to the defendant, and the evidence shows that she did not rely upon the alleged false representations but carefully examined the premises for herself. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.